DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to Applicant’s amendment filed on December 6, 2021.  Claims 1-34 are still pending in the present application.  This Action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et al (US Pat. No. 9,814,066) in view of Zhang et al (US Pat. Pub. No. 2022/0022263).

Regarding claim 1, Bertrand et al discloses a method for wireless communications at a user equipment (UE), comprising: receiving a configuration message that indicates one or more parameters for a multi-root random access preamble, the one or more parameters comprising a first sequence root, a second sequence root, and a first cyclic shift corresponding to a first sequence associated with the first sequence root (see at least column 13 [lines 44-55] UE receives configuration parameters from eNB); identifying a second cyclic shift corresponding to a second sequence associated with the second sequence root (see at least column 14 [lines 4-9] determines cyclic shift value); and transmitting the multi-root random access preamble based at least in part on the one or more parameters (see at least column 14 [lines 1-3] UE transmits preamble to eNB using configuration parameters). 
Bertrand et al fails to explicitly disclose the multi-root random access preamble comprising the first sequence associated with the first sequence root and the second sequence associated with the second root.  However, in the same field of endeavor, Zhang et al discloses the multi-root random access preamble comprising the first sequence associated with the first sequence root and the second sequence associated with the second root (see at least fig. 4 and paragraph 45 discloses preamble 600 including a first ZC-sequence and a second ZC-sequence in the first part and the second part, respectively).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Zhang et al into the system of Bertrand et al, so it would utilize the communication information to generate messages to initiate and sustain communications with the base station.
Regarding claim 2, Bertrand et al discloses identifying the second cyclic shift further comprises: determining the second cyclic shift based at least in part on the configuration message (see at least column 14 [lines 4-9] determines cyclic shift value based on configuration parameters). 
Regarding claim 3, Bertrand et al discloses identifying the second cyclic shift further comprises: determining the second cyclic shift based at least in part on a configuration of the UE, a previous control message, or both (see at least column 14 [lines 4-9] determines cyclic shift value based on configuration parameters). 
Regarding claim 4, Zhang et al discloses the one or more parameters further comprise a first phase rotation corresponding to the first sequence, a second phase rotation corresponding to the second sequence, or both (see at least fig. 6 and paragraph 51). The motivation of the combination is same as in claim 1.
Regarding claim 5, Zhang et al discloses transmitting the multi-root random access preamble comprises: transmitting, to a base station, the first sequence in accordance with the one or more parameters and transmitting the second sequence in accordance with the one or more parameters (see at least fig. 6 and paragraph 51; wherein transmitting the two-root preamble signal comprises: transmitting the two-root preamble signal that is generated based at least in part on a first root preamble sequence pair/ZC-sequence (u0, v0) 302 that comprises the ZC-sequence u0 and ZC-sequence v0). The motivation of the combination is same as in claim 1.
Regarding claim 6, Zhang et al discloses the first sequence and the second sequence are Zadoff-Chu sequences (see at least fig. 4 and paragraph 45 discloses preamble 600 including a first ZC-sequence and a second ZC-sequence in the first part and the second part, respectively). The motivation of the combination is same as in claim 1.
Regarding claim 7, Zhang et al discloses transmitting the multi-root random access preamble comprises: transmitting the first sequence and the second sequence on the same random access channel occasion (see at least fig. 5 and paragraph 46 discloses transmitting preamble 600 including a first ZC-sequence and a second ZC-sequence in the first part and the second part in first symbol period). The motivation of the combination is same as in claim 1. 
Regarding claim 8, Zhang et al discloses the multi-root random access preamble comprises a plurality of sequences, the plurality of sequences comprising the first sequence and the second sequence (see at least fig. 4 and paragraph 45 discloses preamble 600 including a first ZC-sequence and a second ZC-sequence in the first part and the second part, respectively). The motivation of the combination is same as in claim 1. 
Regarding claim 9, Bertrand et al discloses a method for wireless communications at a base station, comprising: identifying, for a multi-root random access preamble, a first sequence root, a second sequence root, a first cyclic shift corresponding to a first sequence associated with the first sequence root, and a second cyclic shift corresponding to a second sequence associated with the second sequence root (see at least column 14 [lines 4-9] determines cyclic shift value); transmitting a configuration message that indicates one or more parameters for the multi-root random access preamble, the one or more parameters comprising the first sequence root, the second sequence root, and the first cyclic shift (see at least column 13 [lines 44-55] UE receives configuration parameters from eNB); and receiving the multi-root random access preamble based at least in part on the one or more parameters (see at least column 14 [lines 1-3] UE transmits preamble to eNB using configuration parameters). 
Bertrand et al fails to explicitly disclose the multi-root random access preamble comprising the first sequence associated with the first sequence root and the second Zhang et al discloses the multi-root random access preamble comprising the first sequence associated with the first sequence root and the second sequence associated with the second root (see at least fig. 4 and paragraph 45 discloses preamble 600 including a first ZC-sequence and a second ZC-sequence in the first part and the second part, respectively).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Zhang et al into the system of Bertrand et al, so it would utilize the communication information to generate messages to initiate and sustain communications with the base station.
Regarding claim 10, Bertrand et al discloses a method for wireless communications at a user equipment (UE), comprising: receiving a configuration message that indicates one or more parameters for a multi-root random access preamble, the one or more parameters comprising a first sequence root associated with a first sequence, a second sequence root associated with a second sequence, and a first phase rotation corresponding to the first sequence (see at least column 13 [lines 44-55] UE receives configuration parameters from eNB; column 14 [lines 4-9]); and transmitting the multi-root random access preamble based at least in part on the one or more parameters (see at least column 14 [lines 1-3] UE transmits preamble to eNB using configuration parameters). 
Bertrand et al fails to explicitly disclose the multi-root random access preamble comprising the first sequence associated with the first sequence root and the second sequence associated with the second root.  However, in the same field of endeavor, Zhang et al discloses the multi-root random access preamble comprising the first sequence associated with the first sequence root and the second sequence associated with the second root (see at least fig. 4 and paragraph 45 discloses preamble 600 including a first ZC-sequence and a second ZC-sequence in the first part and the second part, respectively).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Zhang et al into the system of Bertrand et al, so it would utilize the communication information to generate messages to initiate and sustain communications with the base station.
Regarding claim 11-17, see above rejection of claims 2-8. 
Regarding claim 18, Bertrand et al discloses a method for wireless communications at a base station, comprising: identifying, for a multi-root random access preamble, a first sequence root associated with a first sequence, a second sequence root associated with a second sequence, and a first phase rotation corresponding to the first sequence (see at least column 14 [lines 4-9] determines cyclic shift value); transmitting a configuration message that indicates one or more parameters for the multi-root random access preamble, the one or more parameters comprising the first sequence root, the second sequence root, and the first phase rotation (see at least column 13 [lines 44-55] UE receives configuration parameters from eNB); and receiving the multi-root random access preamble based at least in part on the one or more parameters (see at least column 14 [lines 1-3] UE transmits preamble to eNB using configuration parameters). 
Bertrand et al fails to explicitly disclose the multi-root random access preamble comprising the first sequence associated with the first sequence root and the second sequence associated with the second root.  However, in the same field of endeavor, Zhang et al discloses the multi-root random access preamble comprising the first sequence associated with the first sequence root and the second sequence associated with the second root (see at least fig. 4 and paragraph 45 discloses preamble 600 including a first ZC-sequence and a second ZC-sequence in the first part and the second part, respectively).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Zhang et al into the system of Bertrand et al, so it would utilize the communication information to generate messages to initiate and sustain communications with the base station.
Regarding claim 19, Bertrand et al discloses an apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive a configuration message that indicates one or more parameters for a multi-root random access preamble, the one or more parameters comprising a first sequence root, a second sequence root, and a first cyclic shift corresponding to a first sequence associated with the first sequence root (see at least column 13 [lines 44-55] UE receives configuration parameters from eNB); identify a second cyclic shift corresponding to a second sequence associated with the second sequence root (see at least column 14 [lines 4-9] determines cyclic shift value); and transmit the multi-root random access preamble based at least in part on (see at least column 14 [lines 1-3] UE transmits preamble to eNB using configuration parameters). 
Bertrand et al fails to explicitly disclose the multi-root random access preamble comprising the first sequence associated with the first sequence root and the second sequence associated with the second root.  However, in the same field of endeavor, Zhang et al discloses the multi-root random access preamble comprising the first sequence associated with the first sequence root and the second sequence associated with the second root (see at least fig. 4 and paragraph 45 discloses preamble 600 including a first ZC-sequence and a second ZC-sequence in the first part and the second part, respectively).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Zhang et al into the system of Bertrand et al, so it would utilize the communication information to generate messages to initiate and sustain communications with the base station.
Regarding claim 20-26, see above rejection of claims 2-8. 
Regarding claim 27,  Bertrand et al discloses an apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive a configuration message that indicates one or more parameters for a multi-root random access preamble, the one or more parameters comprising a first sequence root associated with a first sequence, a second sequence root associated with a second sequence, and a first phase rotation corresponding to the first sequence (see at least column 13 [lines 44-55] UE receives configuration parameters from eNB; column 14 [lines 4-9]); and transmit the multi-root random access preamble based at least in part on the one or more parameters (see at least column 14 [lines 1-3] UE transmits preamble to eNB using configuration parameters). 
Bertrand et al fails to explicitly disclose the multi-root random access preamble comprising the first sequence associated with the first sequence root and the second sequence associated with the second root.  However, in the same field of endeavor, Zhang et al discloses the multi-root random access preamble comprising the first sequence associated with the first sequence root and the second sequence associated with the second root (see at least fig. 4 and paragraph 45 discloses preamble 600 including a first ZC-sequence and a second ZC-sequence in the first part and the second part, respectively).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Zhang et al into the system of Bertrand et al, so it would utilize the communication information to generate messages to initiate and sustain communications with the base station.
Regarding claim 28-34, see above rejection of claims 2-8. 
Response to Arguments
Applicant's arguments, filed on December 6, 2021, with respect to claims 1, 9, 10, 18, 19 and 27 have been considered but are moot in view of the new ground(s) of rejection.  See the above rejection of claims 1-34 for the relevant citations found in Bertrand et al and Zhang et al disclosing limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124. The examiner can normally be reached Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/           Primary Examiner, Art Unit 2642